Citation Nr: 1449238	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right elbow disability, ankylosis (claimed as stiffness, swelling, and decreased range of motion).

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for sinusitis, pansinusitis, chronic.

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran had served from January 1959 to August 1979, including in the Republic of Vietnam.  He died in January 2014.  The appellant is his widow and has been substituted as the appellant in this appeal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits for a Surviving Spouse or Child (DIC), on March 7, 2014.  Receipt of Form 21-534 was accepted as a substitution request.  Therefore, the Board recognizes the appellant as a substitute for the Veteran.  The appellant also asserted in an April 2014 statement in support of claim that she wished to continue with appeals in process at the time of the Veteran's death.  The appeal was recertified in August 2014.  Therefore, the issues enumerated above are appropriately before the Board on appeal.

In April 2012, the Board remanded the above-listed claims to the RO with instructions to conduct additional development followed by a readjudication of the claims.  While the additional development has been completed, the RO did not issue a supplemental statement of the case (SSOC) or otherwise readjudicate the claims on appeal.  There is no evidence the RO has done so, nor is there evidence that the appellant waived her right to receive an SSOC.

Accordingly, the case is REMANDED for the following action:

Review the claims file and issue an appropriate SSOC in the matter of entitlement to service connection for right elbow disability, left ankle disability, sinusitis and hypertension.  The appellant must be advised of all applicable rights, and be afforded a reasonable opportunity to respond, before the appeal is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

